     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 1 of 39 PageID #:3134




              IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



STANLEY BLACK & DECKER, INC. and              Case No. 20-cv-06808
THE BLACK & DECKER CORPORATION,


Plaintiffs,
                                                Judge Robert M. Dow, Jr.



                                                Magistrate Judge Susan E. Cox


v.

                                              DEMAND FOR JURY TRIAL
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,


Defendants
      Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 2 of 39 PageID #:3135




              DEFENDANT XG POWER’S ANSWER TO PLAINTIFFS’ COMPLAINT

       Defendant XG Power, named in the Complaint as Defendant No. 9, 10, 12, 30, 33, 34, and 37 hereby

responds to the Complaint (“Complaint”) filed by STANLEY BLACK & DECKER, INC. and THE BLACK

& DECKER CORPORATION (“Plaintiffs” or “SBD”).


       Defendant XGPower now provides Answers to the statements and allegations made by Plaintiffs in

their Complaint, Unless specifically admitted, all allegations in the Complaint are denied.


                                       JURISDICTION AND VENUE


       1. This Court has original subject matter jurisdiction over the claims in this action pursuant to the

       provisions of the Lanham Act, 15 U.S.C. § 1051 et seq. 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331.

       This Court has jurisdiction over the claims in this action that arise under the laws of the State of Illinois

       pursuant to 28 U.S.C. § 1367(a), because the state law claims are so related to the federal claims that

       they form part of the same case or controversy and derive from a common nucleus of operative facts.


           ANSWER: Defendant admits this allegation as to appropriate Jurisdictional basis, but denies the

           commission of acts that are within the purview or scope of such legislation.


       2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may properly exercise

       personal jurisdiction over Defendants since each of the Defendants directly targets consumers in the

       United States, including Illinois, through at least the fully interactive commercial Internet stores

       operating under the Defendant Aliases and/or the Online Marketplace Accounts identified in

       Schedule A attached hereto (collectively, the “Defendant Internet Stores”). Specifically, Defendants

       are reaching out to do business with Illinois residents by operating one or more commercial,

       interactive Internet Stores through which Illinois residents can purchase products bearing counterfeit
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 3 of 39 PageID #:3136




 versions of SBD’s trademarks. Each of the Defendants has targeted sales from Illinois residents by

 operating online stores that offer shipping to the United States, including Illinois, accept payment in

 U.S. dollars and, on information and belief, has sold products bearing counterfeit versions of SBD’s

 federally registered trademarks to residents of Illinois. Each of the Defendants is committing tortious

 acts in Illinois, is engaging in interstate commerce, and has wrongfully caused SBD substantial injury

 in the State of Illinois.


     ANSWER: Defendant admits that it participates in marketing of products that target consumers

     for sale on the Internet and that includes marketing in the United States, including Illinois.

     Defendant admits that it offers its products to be shipped to the United States, including Illinois.

     All other allegations are denied, and Defendant specifically denies that it has committed

     infringement, counterfeiting or any other tortious acts in the course of its marketing.


 3. This Court has personal jurisdiction over each Defendant in that each Defendant conducts

 significant business in Illinois and this Judicial District, and the acts and events giving rise to this

 lawsuit of which each Defendant stands accused were undertaken in Illinois and this Judicial District.


     ANSWER: Defendant admits that it participates in marketing of products that target consumers

     for sale on the Internet and that includes marketing in the United States, including Illinois. All

     other allegations are denied. Defendant specifically denies that it has committed infringement,

     counterfeiting or any other tortious acts in the course if its marketing that would give rise to this

     litigation or would give rise to the accusations that would implicate personal jurisdiction in this

     matter.


                                 INTRODUCTION
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 4 of 39 PageID #:3137




 4. This action has been filed by SBD to combat online counterfeiters who trade upon Plaintiffs’

 reputation and goodwill by selling and/or offering for sale products in connection with SBD’s famous

 DEWALT trademarks. SBD owns two incontestable trademark registrations in the United States

 Patent and Trademark Office ("USPTO") for the DEWALT mark for use in connection with battery

 packs (collectively the "DEWALT Trademarks"). SBD also owns an incontestable trade dress

 registration in the USPTO for the DEWALT yellow and black color scheme for use in connection

 with battery packs (the "DEWALT Trade Dress").


    ANSWER: Defendant lacks knowledge or information sufficient to form a belief or

    understanding of the motivations of Plaintiffs in filing this case. Furthermore, Defendant denies

    the allegations of the validity and incontestability of Plaintiffs’ asserted trademark, trade dress or

    other proprietary rights. All allegations of Paragraph 4 as to counterfeiting and/or trading on

    reputation and goodwill of Plaintiffs are denied as to Defendant


 5. SBD is the owner of Trademark Registration Nos. 1,734,403; 1,734,404; and 3,064,666

 (collectively, “the DEWALT Trademarks”). Attached hereto as Exhibit 1 are true and correct copies

 of said registrations. These registrations are valid and subsisting and have become incontestable. SBD

 manufactures and sells DEWALT tools and accessories bearing the DEWALT Trademarks and

 DEWALT Trade Dress, which are valuable assets protecting the goodwill of the business and have

 never been abandoned.


    ANSWER: Defendant denies the validity and incontestability of Plaintiffs’ asserted Trademarks

    and Trade Dress or any proprietary assets that are asserted in this matter. Defendant lacks

    sufficient information to admit or deny the validity of Plaintiffs’ ownership of the asserted

    “Dewalt Trademarks” and “Dewalt Trade Dress.” Further, Defendant lacks sufficient knowledge
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 5 of 39 PageID #:3138




    or information to admit or deny the allegations in Paragraph 5 concerning the goodwill or

    protection thereof with respect to Plaintiffs” business.




 6. In an effort to illegally profit from the DEWALT Trademarks, Defendants have created numerous

 Defendant Internet Stores and designed them to appear to be selling authorized DEWALT Products.


    ANSWER: Defendant denies the allegations of Paragraph 6 of the Complaint as to Defendant.




 7. THE DEWALT Products have been widely promoted, both in the United States and throughout the

 world. Consumers, potential customers, and other members of the public recognize the Plaintiff’s

 products sold in the United States originate exclusively with Plaintiffs. Below is a link and the

 screenshot where SBD’s authentic DEWALT Products can be purchased from, versus the

 counterfeiters selling the illegal product at prices substantially below an original (Pictures and links

 from the Complaint have not been copied here for the purposed of Defendant’s Answer) The above

 example of the Defendant Aliases on the a Defendant Domain Name evidences a cooperative

 counterfeiting network using fake eCommerce storefronts designed to appear to be selling authorized

 products.


    ANSWER: Defendant admits that DEWALT products are well known to the public, but

    Defendant lacks knowledge or information sufficient to form a belief as to the allegations of

    Paragraph 7 of the Complaint and accordingly denies the same.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 6 of 39 PageID #:3139




 8. To be able to offer the counterfeit products at a price substantially below the cost of original, while

 still being able to turn a profit after absorbing the cost of manufacturing, advertising and shipping

 requires an economy of scale only achievable through a cooperative effort throughout the supply

 chain. As Homeland Security’s recent report confirms, counterfeiters act in concert through

 coordinated supply chains and distribution networks to unfairly compete with legitimate brand

 owners while generating huge profits for the illegal counterfeiting network: Historically, many

 counterfeits were distributed through swap meets and individual sellers located on street corners.

 Today, counterfeits are being trafficked through vast e-commerce supply chains in concert with

 marketing, sales, and distribution networks. The ability of e-commerce platforms to aggregate

 information and reduce transportation and search costs for consumers provides a big advantage over

 brick-and-mortar retailers. Because of this, sellers on digital platforms have consumer visibility well

 beyond the seller’s natural geographical sales area. The impact of counterfeit and pirated goods is

 broader than just unfair competition. Law enforcement officials have uncovered intricate links

 between the sale of counterfeit goods and transnational organized crime. A study by the Better

 Business Bureau notes that the financial operations supporting counterfeit goods typically

 require central coordination, making these activities attractive for organized crime, with groups

 such as the Mafia and the Japanese Yakuza heavily involved. Criminal organizations use coerced and

 child labor to manufacture and sell counterfeit goods. In some cases, the proceeds from counterfeit

 sales may be supporting terrorism and dictatorships throughout the world. Selling counterfeit and

 pirated goods through e-commerce is a highly profitable activity: production costs are low, millions

 of potential customers are available online, transactions are convenient, and listing on well-branded

 e-commerce platforms provides an air of legitimacy. See, Department of Homeland Security,

 Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020,
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 7 of 39 PageID #:3140




 (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-pirated- goods), at 10, 19

 (emphasis added) attached hereto as Exhibit 2.


    ANSWER: The allegations in Paragraph 8 of the Complaint are denied as to Defendant.

    Defendant specifically denies any allegations or implications that it is engaged in counterfeiting

    or with a counterfeiting group. Defendant cannot admit or deny the veracity of the excerpt from

    the Homeland Security Report.




 9. The Defendant Aliases share unique identifiers, such as design elements and similarities of the

 unauthorized products offered for sale, establishing a logical relationship between them and

 suggesting that Defendants’ illegal operations arise out of the same transaction, occurrence, or series

 of transactions or occurrences. Defendants use aliases to avoid liability by going to great lengths to

 conceal both their identities as well as the full scope and interworking of their illegal network.

 Despite deterrents such as takedowns and other measures, the use of aliases enables counterfeiters to

 stymie authorities: The scale of counterfeit activity online is evidenced as well by the significant

 efforts e-commerce platforms themselves have had to undertake. A major e-commerce platform

 reports that its proactive efforts prevented over 1 million suspected bad actors from publishing a

 single product for sale through its platform and blocked over 3 billion suspected counterfeit listings

 from being published to their marketplace. Despite efforts such as these, private sector actions have

 not been sufficient to prevent the importation and sale of a wide variety and large volume of

 counterfeit and pirated goods to the American public. A counterfeiter seeking to distribute fake

 products will typically set up one or more accounts on online third-party marketplaces. The ability to

 rapidly proliferate third- party online marketplaces greatly complicates enforcement efforts,
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 8 of 39 PageID #:3141




 especially for intellectual property rights holders. Rapid proliferation also allows counterfeiters to

 hop from one profile to the next even if the original site is taken down or blocked. On these sites,

 online counterfeiters can misrepresent products by posting pictures of authentic goods while

 simultaneously selling and shipping counterfeit versions. . . Not only can counterfeiters set up their

 virtual storefronts quickly and easily, but they can also set up new virtual storefronts when their

 existing storefronts are shut down by either law enforcement or through voluntary initiatives set up

 by other stakeholders such as market platforms, advertisers, or payment processors. Id. at 5, 11, 12


    ANSWER: The allegations in Paragraph 9 of the Complaint are denied as to Defendant.

    Defendant specifically denies any allegations or implications that it is engaged in counterfeiting

    or with a counterfeiting group or uses aliases or illegal identifiers. Defendant cannot admit or

    deny the veracity of the excerpt from the Homeland Security Report.


 10. eCommerce giant Alibaba has also made public its efforts to control counterfeiting on its

 platform. It formed a special task force that worked in conjunction with Chinese authorities for a

 boots-on-the ground effort in China to stamp out counterfeiters. In describing the counterfeiting

 networks it uncovered, Alibaba expressed its frustration in dealing with “vendors, affiliated dealers

 and factories” that rely upon fictitious identities that enable counterfeiting rings to play whack-a-

 mole with authorities:


 *** Article entitled “Fighting Chinas counterfeits in the Online Era.” See Xinhua, Fighting China’s

 Counterfeits in the Online Era, China Daily (Sept. 19, 2017), available at

 www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 3).
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 9 of 39 PageID #:3142




    ANSWER: Defendant lacks sufficient information about the allegations of Paragraph 10 of the

    Complaint and denies them as to Defendant.


 11. SBD has been and continues to be irreparably damaged through consumer confusion, dilution,

 loss of control over its reputation and good will as well as the quality of goods bearing the DEWALT

 Trademarks. The rise of eCommerce as a method of supplying goods to the public exposes brand

 holders and creators that make significant investments in their products to significant harm from

 counterfeiters: Counterfeiting is no longer confined to street-corners and flea markets. The problem

 has intensified to staggering levels, as shown by a recent Organization for Economic Cooperation and

 Development (OECD) report, which details a 154 percent increase in counterfeits traded

 internationally — from $200 billion in 2005 to $509 billion in 2016. Similar information collected by

 the U.S. Department of Homeland Security (DHS) between 2000 and 2018 shows that seizures of

 infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per year to 33,810. The

 rise in consumer use of third-party marketplaces significantly increases the risks and uncertainty for

 U.S. producers when creating new products. It is no longer enough for a small business to develop a

 product with significant local consumer demand and then use that revenue to grow the business

 regionally, nationally, and internationally with the brand protection efforts expanding in step. Instead,

 with the international scope of e-commerce platforms, once a small business exposes itself to the

 benefits of placing products online — which creates a geographic scope far greater than its more

 limited brand protection efforts can handle — it begins to face increased foreign infringement threat.

 Moreover, as costs to enter the online market have come down, such market entry is happening

 earlier and earlier in the product cycle, further enhancing risk. If a new product is a success,

 counterfeiters will attempt, often immediately, to outcompete the original seller with lower-cost

 counterfeit and pirated versions while avoiding the initial investment into research and design.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 10 of 39 PageID #:3143




 Counterfeiters have taken full advantage of the aura of authenticity and trust that online platforms

 provide. While e-commerce has supported the launch of thousands of legitimate businesses, their

 models have also enabled counterfeiters to easily establish attractive “store-fronts” to compete with

 legitimate businesses. See, Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020,

 (Exhibit 2) at 4, 8, 11.


 ANSWER: Defendant lacks information concerning the allegations of Paragraph 11 of the

 Complaint and the excerpt and denies them as to Defendant, and particularly denies that Defendant is

 involved in counterfeiting.


 12. Not only are the creators and brand holders harmed, the public is harmed as well: The rapid
 growth of e-commerce has revolutionized the way goods are bought and sold, allowing for
 counterfeit and pirated goods to flood our borders and penetrate our communities and homes. Illicit
 goods trafficked to American consumers by e- commerce platforms and online third-party
 marketplaces threaten public health and safety, as well as national security. This illicit activity
 impacts American innovation and erodes the competitiveness of U.S. manufacturers and workers.
 The President’s historic memorandum provides a much warranted and long overdue call to action in
 the U.S. Government’s fight against a massive form of illicit trade that is inflicting significant harm
 on American consumers and businesses. This illicit trade must be stopped in its tracks.


    ANSWER: Defendant lacks knowledge or information sufficient to admit or deny the

    informational excerpt that Plaintiffs have provided in Paragraph 12 of the Complaint. Defendant

    denies that it engages in counterfeiting or illegal activity in its marketing and sales.


 13. SBD’s investigation shows that the telltale signs of an illegal counterfeiting ring is present in the

 instant action. For example, Schedule A shows the use of store names by the Defendant Aliases that

 employ no normal business nomenclature and, instead, have the appearance of being made up, or if a
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 11 of 39 PageID #:3144




 company that appears to be legitimate is used, online research shows that there is no known address

 for the company. Thus, the Defendant Aliases are using fake online storefronts designed to appear to

 be selling genuine SBD products, while selling inferior imitations of SBD’s products. The Defendant

 Aliases also share unique identifiers, such as design elements and similarities of the counterfeit

 products offered for sale, establishing a logical relationship between them and suggesting that

 Defendants’ illegal operations arise out of the same transaction, occurrence, or series of transactions

 or occurrences. Defendants attempt to avoid liability by going to great lengths to conceal both their

 identities and the full scope and interworking of their illegal counterfeiting operation. SBD is forced

 to file this action to combat Defendants’ counterfeiting of SBD’s registered trademarks, as well as to

 protect unknowing consumers from purchasing unauthorized DEWALT products over the Internet.


    ANSWER: Defendant lacks knowledge or information sufficient to admit or deny the

    information that Plaintiffs have provided in Paragraph 13 of the Complaint, but denies it as to

    Defendant and furthermore denies that it engages in counterfeiting or illegal activity in its

    marketing and sales, and specifically denies that it has engaged in counterfeiting of valid

    trademarks.

                                      THE PLAINTIFFS


 14. Plaintiff Stanley Black & Decker, Inc. is a corporation duly organized and existing under the laws

 of the State of Connecticut, with its principal place of business located at 1000 Stanley Drive, New

 Britain, Connecticut 06053. SBD is the successor-in-interest to The Stanley Works.


    ANSWER: Admitted on Information and belief
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 12 of 39 PageID #:3145




 15. Plaintiff The Black & Decker Corporation is a Maryland corporation having its principal place of

 business at 701 East Joppa Road, Towson, Maryland. The Black & Decker Corporation owns all

 trademark and trade dress rights relating to the products of Stanley Black & Decker, Inc.


    ANSWER: Admitted on information and belief


 16. SBD is renowned in the U.S. and around the world as a leading manufacturer and marketer of

 power tools, hand tools, tool kits, and a wide variety of other products for home improvement,

 consumer, industrial and professional use. Long before Defendants’ acts described herein, SBD

 marketed its products in connection with the DEWALT Trademarks and Trade Dress. Plaintiffs are

 associated with the DEWALT Brand of power tools. Plaintiffs are the official source of DEWALT

 products.


    ANSWER: Admitted on information and belief except that such does not include an admission

    of the validity of any particular Trademarks or Trade Dress or other proprietary assets that have

    been asserted by Plaintiffs in this matter.


 17. The DEWALT Trademarks have been used exclusively by SBD and have never been abandoned.

 The DEWALT registrations are valid, subsisting, and in full force and effect. The registrations of the

 DEWALT Trademarks constitute prima facie evidence of their validity and of SBD’s exclusive right

 to use the DEWALT Trademarks pursuant to 15 U.S.C. § 1057(b).


    ANSWER: Defendant denies the validity of the DEWALT Trademarks as asserted in Paragraph

    17 of the Complaint, and will provide evidence in support of invalidity.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 13 of 39 PageID #:3146




 18. The DEWALT Trademarks appear on SBD Products, as well as the packaging and

 advertisements related to such products. SBD Products have long been desirable and popular.


         ANSWER: Defendant admits on information and belief that Plaintiffs use their Trademarks

         on products, packaging, and advertising. Defendants deny that Plaintiffs Trademarks are

         valid.


 19. SBD has invested substantial time, money and effort in building up and developing consumer

 recognition, awareness, and goodwill in the DEWALT Products.


         ANSWER: Defendant lacks sufficient information to admit or deny this allegation.


 20. The Black & Decker Corporation is the exclusive distributor or licensor in the United States of

 the DEWALT Trademarks and Trade Dress.


         ANSWER: Defendant lacks sufficient information to admit or deny this allegation.


 21. DEWALT tools and accessories, including battery packs, are sold through nearly all the leading

 department stores, hardware stores and other legitimate retail outlets such as Home Depot, Lowe's

 Home Improvement, Ace Hardware, True Value, and other major retailers throughout the United

 States and in Illinois in this jurisdiction.


         ANSWER: This allegation is admitted on information and belief.


 22. Since 1992, SBD has spent over half a billion dollars promoting the DEWALT product line and

 the DEWALT Trademarks and Trade Dress. As a result of Plaintiffs' extensive advertising and

 promotion of the DEWALT products, and billions of dollars in sales, as well as the inherently
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 14 of 39 PageID #:3147




 distinctive color trade dress of the DEWALT products, these products have become widely and

 favorably known and recognized in the trade and among professional purchasers and users of such

 products as originating with DEWALT and SBD. The DEWALT name and identity have become

 indicative of high-quality power tools for use in industrial, commercial, professional and “do-it-

 yourself” applications.


        ANSWER: Defendant is unable to admit or deny Plaintiffs’ allegations about financial

        investments in advertising and promotion of their products. Defendant denies the validity of

        Plaintiffs’ assertion of an inherently distinctive trade dress.


 23. As a consequence of these efforts and the enormous popularity of the DEWALT products, the

 DEWALT name and the yellow and black colors used in the entire DEWALT line have long been

 associated with Plaintiffs by purchasers and potential purchasers of such products. The non-

 functional color combination alone attracts customers and creates an immediate association with

 Plaintiffs' DEWALT product line and quality image.


        ANSWER: Defendant admits on information and belief that Plaintiffs products are popular

        and use yellow and black colors, but denies Plaintiffs’ allegations concerning validity of

        proprietary rights in a non-functional trade dress


 24. In 1998, Judge Cacheris of the United States District Court for the Eastern District of Virginia

 issued an extensive opinion finding that Plaintiffs' massive sales and marketing efforts "caused the

 distinctive yellow and black color scheme on the DEWALT line to achieve consumer recognition

 soon after its initial launch." Black & Decker v. Pro-Tech, 26 F.Supp.2d 834, 851 (E.D. Va. 1998).

 "Professional power tool users began to associate yellow and black with DEWALT by March
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 15 of 39 PageID #:3148




 1992...and Plaintiffs' aggressive marketing efforts certainly caused secondary meaning to arise by

 May of 1992." Id.


        ANSWER: Defendant admits on information and belief that a judge made these statements in

        a 1998 case.


 25. Survey evidence credited in Pro-Tech showed that 95% of the professional power tool users

 contacted believed that a power tool having yellow and black colors originated with a single source,

 while 85% of the total correctly associated that color scheme with SBD’s or "DEWALT." Related

 "likelihood of confusion" surveys also elicited repeated, spontaneous mentions of DEWALT and

 Black & Decker.


        ANSWER; Defendant lacks sufficient information about the referenced surveys so as to

        admit or deny the veracity of Plaintiffs’ assertions or conclusions made from them.


 26. As a consequence, Judge Cacheris held that Plaintiffs' DEWALT yellow and black colors enjoy

 "a level of consumer recognition that parallels the extent to which the public associates golden arches

 with the McDonald's Corporation." Pro-Tech, 26 F.Supp.2d at 851. The DEWALT yellow and black

 color scheme has achieved secondary meaning.


        ANSWER: Defendant admits on information and belief that the Judge made the quoted

        statement. Defendant denies the assertions and conclusions that Plaintiffs make, based on

        that.


 27. In a subsequent lawsuit filed by Plaintiffs against Atlas Copco for its use of an infringing yellow

 and black color scheme, the court in the Eastern District of Virginia entered a Consent Judgment
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 16 of 39 PageID #:3149




 Order on January 2, 2001, which "permanently enjoined" Atlas Copco from "selling, marketing or

 distributing electric power tools and packaging for such tools having a yellow and black color

 combination."


        ANSWER: Defendant admits on information and belief that Plaintiff have quoted the case

        correctly.


 28. On April 10, 2002, the court in the Eastern District of Virginia entered a permanent injunction

 against other yellow and black tool infringers (Grex Power Tools and Frank Wong) in which Grex

 acknowledged infringement and that "Black & Decker has valid, enforceable, and protectable

 trademark and trade dress rights in its yellow and black color scheme for electric power tools and

 pneumatic tools."


            ANSWER: Defendant admits on information and belief that Plaintiff have quoted the

            case correctly. Defendant denies the validity of Plaintiffs’ assertions about its trademark

            and trade dress.


 29. As demonstrated above, SBD has made efforts to protect its interests in and to the DEWALT

 Trademarks. No one other than SBD and its licensees are authorized to manufacture, import, export,

 advertise, offer for sale, or sell any goods utilizing the DEWALT Trademarks without the express

 written permission of SBD.


            ANSWER: Defendant admits that Plaintiffs have described, in the above paragraphs,

            efforts to protect business interests but Defendant lacks sufficient information or

            knowledge to specifically admit or deny Plaintiffs’ assertions about its actual business

            investments or its licensing policies.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 17 of 39 PageID #:3150




                                    THE DEFENDANTS


 30. Defendants are individuals and business entities who, upon information and belief, reside in the

 People’s Republic of China or other foreign jurisdictions. Defendants conduct business throughout

 the United States, including within Illinois and in this Judicial District, through the operation of the

 fully interactive commercial websites and online marketplaces operating under the Defendant Internet

 Stores. Each Defendant targets the United States, including Illinois, and has offered to sell and, on

 information and belief, has sold and continues to sell counterfeit DEWALT products to consumers

 within the United States, including Illinois and in this Judicial District.


            ANSWER: In response to these allegations in the Complaint, Paragraph 30, Defendant

            admits that it is a resident of China. and markets products on the internet to the United

            States including Illinois and thereby conducts, transacts, and/or solicits business in this

            judicial district. Defendant denies all other assertions about its selling counterfeit

            products.


                        THE DEFENDANTS’ UNLAWFUL CONDUCT


 31. The success of the DEWALT brand has resulted in its significant counterfeiting. Plaintiff has

 identified numerous marketplace listings on eCommerce platforms such as, but not limited to, eBay,

 WISH, Amazon, DHGate, Aliexpress, and JOOM, including the Defendant Aliases, which have been

 offering for sale, selling, and importing illegal products to consumers in this Judicial District and

 throughout the United States. Defendants have persisted in creating the Defendant Aliases and

 Defendant Internet Stores.


            ANSWER: The allegations of Paragraph 31 are denied as to Defendant.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 18 of 39 PageID #:3151




 32. eCommerce sales, including eCommerce Internet stores like those of Defendants, have resulted in

 a sharp increase in the shipment of unauthorized products into the United States. See Exhibit 4,

 Department of Homeland Security, Fiscal Year 2018 Seizure Statistics Report. According to Customs

 and Border Patrol’s (“CBP”) report, over 90% of all CBP intellectual property seizures were smaller

 international mail and express shipments (as opposed to large shipping containers). Id. Over 85% of

 CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit and pirated products

 account for billions in economic losses, resulting in tens of thousands of lost jobs for legitimate

 businesses and broader economic losses, including lost tax revenue.


            ANSWER: Plaintiffs’ allegations of unauthorized sales are denied as to Defendant.


 33. Counterfeiting rings are able to take advantage of the anonymity provided by the Internet which

 allows them to evade enforcement efforts to combat counterfeiting. For example, counterfeiters take

 advantage of the fact that marketplace platforms do not adequately subject new sellers to verification

 and confirmation of their identities, allowing counterfeiters to “routinely use false or inaccurate

 names and addresses when registering with these Internet platforms.” Exhibit 5, Daniel C.K. Chow,

 Alibaba, Amazon, and Counterfeiting in the Age of the Internet, 41 NW. J. INT’L L. & BUS. 24

 (forthcoming 2020). Further, “Internet commerce platforms create bureaucratic or technical hurdles

 in helping brand owners to locate or identify sources of counterfeits and counterfeiters.” Id. at 25.

 This lack of meaningful regulation allows the Defendants to garner sales from Illinois residents by

 setting up and operating eCommerce Internet stores that target United States consumers using one or

 more seller aliases, offer shipping to the United States, including Illinois, accept payment in U.S.

 dollars and, on information and belief, have sold counterfeit products to residents of Illinois.
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 19 of 39 PageID #:3152




             ANSWER: Plaintiffs’ allegations of counterfeiting and unauthorized sales are denied as

             to Defendant


 34. Shrouding their counterfeiting operation in anonymity allows the defendants to operate as a ring

 of counterfeiters operating on eCommerce sites such as WISH, eBay and, Aliexpress. Plaintiffs’

 investigation shows that the telltale signs of an illegal counterfeiting ring are present in the instant

 action. For example, the online storefront names set forth in Schedule A employ unconventional

 nomenclature designed to conceal identifying information of the true owner. Instead, the seller names

 appear to be made up aliases. Thus, the Defendant Aliases are using fake online storefronts designed

 to appear to be selling genuine Plaintiffs products, while selling inferior imitations of Plaintiffs’

 products.


             ANSWER: Plaintiffs’ allegations of aliases, counterfeiting and unauthorized sales in

             ecommerce are denied as to Defendant.


 35. Another telltale sign of a mutually cooperative counterfeiting ring in operation is that, on

 information and belief, Defendants regularly register or acquire new seller aliases for the purpose of

 offering for sale and selling counterfeit products. Such seller alias registration patterns are one of

 many common tactics used by the Defendants to conceal their identities, the full scope and

 interworking of their counterfeiting cooperation, and to avoid being shut down.


             ANSWER: Plaintiffs’ allegations of aliases, counterfeiting rings and unauthorized sales in

             ecommerce are denied as to Defendant.


 36. On information and belief, the level of cooperation between the Defendants is so significant that

 they are in constant communication with each other and regularly participate in online private chat
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 20 of 39 PageID #:3153




 rooms and through websites such as sellerdefense.cn regarding tactics for operating multiple

 accounts, evading detection, pending litigation, and potential new lawsuits .


            ANSWER: Plaintiffs’ allegations of counterfeiting, counterfeiting rings and unauthorized

            sales in ecommerce are denied as to Defendant.


 37. Upon information and belief, Defendants facilitate sales by designing the Defendant Internet

 Stores so that they appear to unknowing consumers to be authorized online retailers, outlet stores, or

 wholesalers selling genuine DEWALT products. Many of the Defendant Internet Stores look

 sophisticated and accept payment in U.S. dollars via credit cards, Western Union and PayPal.

 Defendant Internet Stores often include images and design elements that make it very difficult for

 consumers to distinguish such counterfeit sites from an authorized website. Defendants further

 perpetuate the illusion of legitimacy by offering “live 24/7” customer service and using indicia of

 authenticity and security that consumers have come to associate with authorized retailers, including

 the McAfee® Security, VeriSign®, Visa®, MasterCard®, and PayPal® logos. SBD has not licensed

 or authorized Defendants to use its DEWALT Trademarks and Trade Dress, and none of the

 Defendants are authorized retailers of genuine DEWALT products.


        ANSWER: Plaintiffs’ allegations of deceptive websites, counterfeiting and unauthorized

        sales in ecommerce are denied as to Defendant.


 38. Upon information and belief, Defendants also deceive unknowing consumers by using the

 DEWALT Trademarks and Trade Dress without authorization within the content, text, and/or meta

 tags of their websites in order to attract various search engines crawling the Internet looking for

 websites relevant to consumer searches for DEWALT products. Additionally, upon information and
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 21 of 39 PageID #:3154




 belief, Defendants use other unauthorized search engine optimization (SEO) tactics and social media

 spamming so that the Defendant Internet Stores listings show up at or near the top of relevant search

 results and misdirect consumers searching for genuine DEWALT products.


        ANSWER: All allegations in Paragraph 38, especially allegations about deception of

        consumers, are denied as to Defendant.


 39. Upon information and belief, at all times relevant hereto, the Defendants in this action have had

 full knowledge of Plaintiff’s ownership of the DEWALT Trademarks, including its exclusive right to

 use and license such intellectual property and the goodwill associated therewith.


        ANSWER: Defendant is aware of the DEWA]LT brand but denies the validity of asserted

        proprietary rights. Defendant denies all other allegations in Paragraph 39.


 40. Defendants often go to great lengths to conceal their identities and often use multiple fictitious

 names and addresses to register and operate their network of Defendant Internet Stores. Upon

 information and belief, Defendants regularly create new websites and online marketplace accounts on

 various platforms using the identities listed in Schedule A to the Complaint, as well as other unknown

 fictitious names and addresses. Such Defendant Internet Store registration patterns are one of many

 common tactics used by the Defendants to conceal their identities, the full scope and interworking of

 their counterfeiting operation, and to avoid being shut down.


        ANSWER: All of the allegations of Paragraph 40 are denied as to Defendant.


 41. Even though Defendants operate under multiple fictitious names, there are numerous similarities

 among the Defendant Internet Stores. For example, the counterfeit DEWALT products for sale in the
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 22 of 39 PageID #:3155




 Defendant Internet Stores bear similarities and indicia of being related to one another, suggesting that

 the counterfeit DEWALT products were manufactured by and come from a common source and that,

 upon information and belief, Defendants are interrelated. Such commonalities include incomplete

 logos, improper spelling and other written materials.


        ANSWER: All of the allegations of Paragraph 41 are denied as to Defendant.


 42. The Defendant Aliases also include other notable common features, including lack of contact

 information, identically or similarly priced items and volume sales discounts, similar hosting

 services, similar name servers, and the use of the same text and images.


        ANSWER: All of the allegations of Paragraph 42 are denied as to Defendant.


 43. Further, counterfeiters, such as Defendants, typically operate multiple credit card merchant

 accounts and PayPal accounts behind layers of payment gateways so that they can continue operation

 in spite of SBD’s enforcement efforts. Upon information and belief, Defendants maintain off-shore

 bank accounts and regularly move funds from their PayPal accounts to off-shore bank accounts

 outside the jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from previous

 similar cases indicates that offshore counterfeiters regularly move funds from U.S.-based PayPal

 accounts to China-based bank accounts outside the jurisdiction of this Court.


        ANSWER: All of the allegations in Paragraph 43 are denied as to Defendant


                                           COUNT I


    TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 23 of 39 PageID #:3156




 44. SBD repeats and incorporates by reference herein its allegations contained in the above

 paragraphs of this Complaint.


      DOES NOT REQUIRE AN ANSWER


 45. This is a trademark infringement action against Defendants based on their unauthorized use in

 commerce of the registered DEWALT Trademarks and Trade Dress in connection with the sale,

 offering for sale, distribution, and/or advertising of infringing goods. The DEWALT Trademarks and

 Trade Dress are highly distinctive. Consumers have come to expect the highest quality from SBD’s

 products provided under the DEWALT Trademarks and Trade Dress.


        ANSWER: Admitted as to the correctness that this is a trademark infringement action, but

 Defendant denies allegations concerning trademark validity and infringement by and as to Defendant


 46. Defendants have sold, offered to sell, marketed, distributed, and advertised, and are still selling,

 offering to sell, marketing, distributing, and advertising products in connection with the DEWALT

 Trademarks and Trade Dress without SBD’s permission.


        ANSWER: Defendants admits to having sold, offered to sell, marketed, distributed, and

 advertised, and selling, offering to sell, marketing, distributing, and advertising products, but

 Defendant denies all assertions in connection with using valid Trademarks and/or Trade Dress

 without Plaintiffs’ permission .


 47. SBD is the exclusive owner of the trademark. SBD’s United States Registrations for the

 DEWALT Trademarks and Trade Dress (Exhibit 1) are in full force and effect. Upon information

 and belief, Defendants have knowledge of SBD’s rights in the DEWALT Trademarks and Trade

 Dress, and are willfully infringing and intentionally using counterfeits of the DEWALT Trademarks
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 24 of 39 PageID #:3157




 and Trade Dress. Defendants’ willful, intentional and unauthorized use of the trademark is likely to

 cause and is causing confusion, mistake, and deception as to the origin and quality of the counterfeit

 goods among the general public.


        ANSWER: Defendant Denies validity of Plaintiffs’ asserted Trademarks and Trade Dress and

 all allegations that Defendant has infringed OR committed unauthorized use of valid Trademarks

 and/or Trade Dress. Defendant denies all allegations as to counterfeiting or confusion or damage to

 the public.


 48. Defendants’ activities constitute willful trademark infringement and counterfeiting under Section

 32 of the Lanham Act, 15 U.S.C. § 1114.


        ANSWER: The allegations of Paragraph 48 are denied as to Defendant.


 49. SBD has no adequate remedy at law, and if Defendants’ actions are not enjoined, SBD will

 continue to suffer irreparable harm to its reputation and the goodwill of its well-known DEWALT

 Trademarks and Trade Dress.


        ANSWER: The allegations of Paragraph are denied as to Defendant


 50. The injuries and damages sustained by SBD have been directly and proximately caused by

 Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and sale of

 counterfeit or infringing DEWALT products.


        ANSWER: The allegations in Paragraph 50. Are denied as to Defendant.


                                           COUNT II
                FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 25 of 39 PageID #:3158




 51. SBD repeats and incorporates by reference herein its allegations contained in the above

 paragraphs of this Complaint.


        THIS REQUIRES NO ANSWER


 52. Defendants’ promotion, marketing, offering for sale, and sale of counterfeit or infringing

 DEWALT products has created and is creating a likelihood of confusion, mistake, and deception

 among the general public as to the affiliation, connection, or association with SBD or the origin,

 sponsorship, or approval of Defendants’ counterfeit DEWALT products by SBD.


        ANSWER: The allegations of Paragraph 52 are denied as to Defendant


 53. By using the DEWALT Trademarks and Trade Dress in connection with the sale of counterfeit or

 infringing DEWALT products, Defendants create a false designation of origin and a misleading

 representation of fact as to the origin and sponsorship of the counterfeit or infringing DEWALT

 products.


        ANSWER: The allegations of Paragraph 53 are denied as to Defendant.


 54. Defendants’ false designation of origin and misrepresentation of fact as to the origin and/or

 sponsorship of the counterfeit or infringing DEWALT products to the general public is a willful

 violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.


        ANSWER: The allegations of Paragraph 54 are denied as to Defendant.


 55. SBD has no adequate remedy at law and, if Defendants’ actions are not enjoined, SSBD will

 continue to suffer irreparable harm to its reputation and the goodwill of its brands.
   Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 26 of 39 PageID #:3159




              ANSWER: The allegations of Paragraph 56 are denied as to Defendant.


                                             COUNT III
VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT (815 ILCS § 510,
                                                et seq.)


    56. SBD repeats and incorporates by reference herein its allegations contained in the above

    paragraphs of this Complaint.


              THIS REQUIRES NO ANSWER


    57. Defendants have engaged in acts violating Illinois law including, but not limited to, passing off

    their counterfeit or infringing DEWALT products as those of SBD, causing a likelihood of confusion

    and/or misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

    misunderstanding as to an affiliation, connection, or association with genuine DEWALT products,

    representing that their products have SBD’s approval or authorization when they do not, and

    engaging in other conduct which creates a likelihood of confusion or misunderstanding among the

    public.


              ANSWER: The allegations of Paragraph 57 are denied as to Defendant.


    58. The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform Deceptive

    Trade Practices Act, 815 ILCS § 510, et seq.


              ANSWER: The allegations of Paragraph 58 are denied as to Defendant
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 27 of 39 PageID #:3160




 59. SBD has no adequate remedy at law, and Defendants’ conduct has caused SBD to suffer damage

 to its reputation and goodwill. Unless enjoined by the Court, SBD will suffer future irreparable harm

 as a direct result of Defendants’ unlawful activities.


        ANSWER: The allegations of Paragraph 59 are denied as to Defendant


                                            COUNT IV


                                      CIVIL CONSPIRACY


 60. Plaintiffs replead and incorporate by reference each and every allegation set forth in the preceding

 paragraphs as if fully set forth herein.


        THIS DOES NOT REQUIRE AN ANSWER


 61. Plaintiffs are informed and believe and thereon allege that Defendants knowingly and voluntarily

 entered into a scheme and agreement to engage in a combination of unlawful acts and misconduct

 including, without limitation, a concerted and collaborated effort to maintain the distribution,

 marketing, advertising, shipping, offering for sale, or sale of fake DEWALT Products in violation of

 the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.


        ANSWER: The allegations of Paragraph 61 are denied as to Defendant


 62. The intent purpose and objective of the conspiracy and the underlying combination of unlawful

 acts and misconduct committed by the Defendants was to undermine SBD and its business by

 unfairly competing against it as described above.


        ANSWER: The allegations of Paragraph 62 are denied as to Defendant
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 28 of 39 PageID #:3161




       63. The Defendants each understood and accepted the foregoing scheme and agreed to do their

       respective part, to further accomplish the foregoing intent, purpose and objective. Thus, by entering

       into the conspiracy, each Defendant has deliberately, willfully and maliciously permitted,

       encouraged, and/or induced all of the foregoing unlawful acts and misconduct.


               ANSWER: The allegations of Paragraph 63 are denied as to Defendant


       64. As a direct and proximate cause of the unlawful acts and misconduct undertaken by each

       Defendant in furtherance of the conspiracy, SBD has sustained, and unless each Defendant is

       restrained and enjoined, will continue to sustain severe, immediate and irreparable harm, damage and

       injury for which SBD has no adequate remedy at law.


               ANSWER: The allegations of Paragraph 64 are denied as to Defendant.




                                          PRAYER FOR RELIEF


       WHEREFORE, SBD prays for judgment against Defendants as follows:

       1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates, and

all persons acting for, with, by, through, under, or in active concert with them be temporarily, preliminarily,

and permanently enjoined and restrained from:


       1. using the DEWALT Trademarks and Trade Dress or any reproductions, counterfeit copies, or

           colorable imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine DEWALT product or is

           not authorized by SBD to be sold in connection with the DEWALT Trademarks and Trade Dress;
Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 29 of 39 PageID #:3162




 2. passing off, inducing, or enabling others to sell or pass off any product as a genuine DEWALT

    product or any other product produced by SBD that is not SBD’s or not produced under the

    authorization, control, or supervision of SBD and approved by SBD for sale under the DEWALT

    Trademarks and Trade Dress;

 3. committing any acts calculated to cause consumers to believe that Defendants’ counterfeit

    DEWALT products are those sold under the authorization, control, or supervision of SBD, or are

    sponsored by, approved by, or otherwise connected with SBD;

 4. further infringing the DEWALT Trademarks and Trade Dress and damaging SBD’s goodwill;

 5. otherwise competing unfairly with SBD in any manner;

 6. shipping, delivering, holding for sale, transferring or otherwise moving, storing, distributing,

    returning, or otherwise disposing of, in any manner, products or inventory not manufactured by or

    for SBD, nor authorized by SBD to be sold or offered for sale, and which bear any SBD

    trademark, including the DEWALT Trademarks and Trade Dress, or any reproductions,

    counterfeit copies, or colorable imitations thereof;


 7. using, linking to, transferring, selling, exercising control over, or otherwise owning the Online

    Marketplace Accounts, or any other Online Marketplace Account that is being used to sell or is

    the means by which Defendants could continue to sell counterfeit DEWALT products; and

 8. operating and/or hosting websites operated by Defendants that are involved with the distribution,

    marketing, advertising, offering for sale, or sale of any product bearing the DEWALT

    Trademarks and Trade Dress or any reproduction, counterfeit copy or colorable imitation thereof

    that is not a genuine DEWALT product or not authorized by SBD to be sold in connection with

    the DEWALT Trademarks and Trade Dress;
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 30 of 39 PageID #:3163




       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry thereof

upon them, be required to file with the Court and serve upon SBD a written report under oath setting forth in

detail the manner and form in which Defendants have complied with paragraph 1, a through h, above;


       3) Entry of an Order that, upon SBD’s request, those in privity with Defendants and those with notice

of the injunction, including any online marketplaces such as, but not limited to, Alibaba Group Holding Ltd.,

Alipay.com Co., Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, shall:


       1. disable and cease providing services for any accounts through which Defendants engage in the sale

of counterfeit DEWALT products using the DEWALT Trademarks and Trade Dress, including any accounts

associated with the Defendants listed on Schedule A;


       2. disable and cease displaying any advertisements used by or associated with Defendants in

connection with the sale of counterfeit DEWALT products using the DEWALT Trademarks and Trade

Dress; and


       3. take all steps necessary to prevent links to the Defendant Internet Stores identified on Schedule A

from displaying in search results, including, but not limited to, removing links to the Defendant Internet

Stores from any search index.


       4) That Defendants account for and pay to SBD all profits realized by Defendants by reason of

Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement of the DEWALT

Trademarks and Trade Dress be increased by a sum not exceeding three times the amount thereof as

provided by 15 U.S.C. § 1117;
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 31 of 39 PageID #:3164




       5) In the alternative, that SBD be awarded statutory damages pursuant to 15 U.S.C. § 1117(c)(2) of

$2,000,000 for each and every use of the DEWALT Trademarks and Trade Dress;


       6) That SBD be awarded its reasonable attorneys’ fees and costs; and


       7) Award any and all other relief that this Court deems just and proper.


       ANSWER: Defendant denies that Plaintiffs are entitled to any relief, let alone the relief requested.in

       the Prayer for Relief. Any allegations of infringement, conspiracy or deceptive trade practices

       contained in the Prayer for Relief of the Complaint as to Defendant are denied.



                                         AFFIRMATIVE DEFENSES

       Without conceding that any of the following necessarily must be pleaded as an affirmative defense or

that any of the following is not already at issue by virtue of the foregoing responses to Plaintiff’s allegations,

Defendant hereby asserts the following defenses. Defendant reserves the right to amend or supplement its

affirmative defenses.

                                           First Affirmative Defense

       1. The Complaint, or one or more of the counts set forth therein, fails to state a claim upon which

relief can be granted.

                                          Second Affirmative Defense

       2. Plaintiffs’ claims are barred by the equitable doctrines of laches, waiver, estoppel, and/or

acquiescence.

                                           Third Affirmative Defense

       3. Plaintiffs’ claims are barred by the equitable doctrine of unclean hands.

                                          Fourth Affirmative Defense
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 32 of 39 PageID #:3165




       4. Plaintiffs cannot show irreparable injury, and therefore is not entitled to injunctive relief.

                                           Fifth Affirmative Defense

       5. Plaintiffs’ Complaint against Defendant is barred, in whole or in part, to the extent that it arises

from conduct not attributable to Defendant.

                                           Sixth Affirmative Defense

       6. Plaintiffs’ Complaint is barred, in whole or in part, because any damages allegedly suffered by

Plaintiffs were the result, in whole or in part, of Plaintiffs’ own legal fault, and any recovery should be

reduced in proportion to their individual and collective fault.

                                         Seventh Affirmative Defense

       7. Plaintiffs’ Complaint is barred, in whole or in part, because of Plaintiff’s failure to mitigate their

alleged damages, if any.

                                          Eighth Affirmative Defense

       8. Defendant reserves the right to allege additional affirmative defenses as they may become known

during the course of discovery, and hereby specifically reserves the right to amend its Answer to Plaintiffs’

Complaint to allege said defenses at such time as they become known.



               DEFENDANT’S PRAYER FOR RELIEF AS TO PLAINTIFFS’ COMPLAINT

       WHEREFORE, Defendant respectfully demands that judgment be entered against Plaintiffs as

follows:

       1. That Plaintiffs take nothing by its Complaint, as to Defendant;

       2. That Plaintiffs’ Complaint be dismissed with prejudice, as to Defendant;

       3. That Defendant be awarded its costs of suit, prejudgment interest and attorneys’ fees

incurred in connection with this lawsuit; and
      Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 33 of 39 PageID #:3166




        4. That Defendant be awarded such other relief as the Court deems just, lawful, or

equitable.



                                     DEFENDANT’S COUNTERCLAIMS


        For its Counterclaims against Plaintiffs and Counterclaim-Defendant SBD, Defendant and

Counterclaim-Plaintiff XGPower alleges as follows:



                                                     PARTIES

        1. Defendant and Counterclaim-Plaintiff XGPower is a Chinese corporation with its principal place

of business in Shenzen, China.

        2. On information and belief, Plaintiff and Counterclaim-Defendant Black and Decker Corporation is

a Maryland corporation having its principal place of business at 701East Joppa Road, Towsen, MD 21032.

        3. On information and belief, Plaintiff and Counterclaim-Defendant Black and Decker Inc. is a

Connecticut corporation having its principal place of business at 1000 Stanley Drive, New Britain

Connecticut 06053.

                                         JURISDICTION AND VENUE

        3.      This action arises pursuant to the trademark laws of the United States, 15 U.S.C. § 1051 et

seq., 15 U.S.C. § 1125(a), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338.

        5.      This Court has personal jurisdiction over Counterclaim-Defendants because they have

substantial contacts and conduct substantial business in the state of Illinois, in this judicial district.



                                          FACTUAL BACKGROUND
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 34 of 39 PageID #:3167




       6.      Counterclaim-Plaintiff manufactures and sells products which it has designed.

       7.      Counterclaim-Plaintiff sells its products via a variety of methods available on the internet,

including direct to customers, and through websites which host third party marketplace systems such as

Amazon.com.

       8.      Counterclaim-Plaintiff has and practices a lawful and compliant business.



         COUNTERCLAIM-DEFENDANT’S ACTS COMPRISING ACTUAL CONTROVERSY

       9.      Counterclaim-Defendants have made false assertions of infringement of alleged

trademarks, and trade dress, that were directed at Counterclaim-Plaintiff.

       10.     Counterclaim-Defendants, after claiming that Counterclaim-Plaintiff’s products infringe

its proprietary rights, have already taken strong action to stop Counterclaim-Plaintiff’s sales of

Counterclaim-Plaintiff’s lawful products.

       11.     These actions have included the instant lawsuit filed by Counterclaim-Defendants, and

complaints to Amazon.com and other sites, and the freezing of financial assets in Paypal and E-bay

accounts. The freezing of Paypal and E-bay assets has enveloped proceeds from the sale of

Counterclaim-Plaintiffs products that are outside the scope of this matter, and thus redoubling the

damages to Counterclaim-Plaintiff

       12.     Due to these complaints by Counterclaim-Defendants, Counterclaim-Plaintiffs’ products,

previously lawfully sold, have been restricted from sale on these sites. Such stoppage of sales was

sought and specifically requested by Counterclaim-Defendant.

       13.     Counterclaim-Defendants have therefore attempted and succeeded in stopping

Counterclaim-Plaintiff’s sales of its lawful products by its misrepresentations without any evidence,

proven intellectual property rights, or foundation for its complaints.
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 35 of 39 PageID #:3168




        14.    Such deactivation and stoppage of Counterclaim-Plaintiff’s sales have directly caused

substantial damages to Counterclaim-Plaintiff, which continue at the time of this filing.

        15.    Counterclaim-Defendants have therefore directly damaged Counterclaim-Plaintiff, with

such damages continuing to be incurred.



                                         CLAIMS FOR RELIEF

                                                COUNT 1

               (Declaratory Judgment of Noninfringement of Trademark or Trade Dress)

        16.    Plaintiff incorporates by reference and realleges paragraphs 1 through 15 above as

though fully set forth herein.

        17.    This is a declaratory judgment action under the trademark laws of the United States, 15

U.S.C. § 1051 et seq., 15 U.S.C. § 1125(a), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        18.    Counterclaim-Defendants have created a present and actual controversy between

Plaintiff and Counterclaim-Defendant concerning the matter of whether Plaintiff’s products infringe

one or more of Counterclaim-Defendant’s trademarks, and/or trade dress rights.

        19.    As an actual justiciable controversy exists by way of the credible threat of the instant

litigation and demand to cease and desist manufacture of Counterclaim-Plaintiff’s products and

subsequent forbearance of manufacture of other similar products, Plaintiff seeks relief from this Court.

        20.    The manufacture, use, sale and offer of sale of products by Counterclaim-Plaintiff does

not infringe any trademark rights or trade dress rights claimed by Counterclaim-Defendants.

        21.    Counterclaim-Plaintiff is entitled to declaratory judgment that it is not infringing, has not

infringed, and is not liable for infringing any allegedly enforceable trademark rights or trade dress
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 36 of 39 PageID #:3169




rights owned by Counterclaim-Defendants, either directly or by inducing others to infringe or by

contributing to infringement by others.



                                               COUNT II

               (Declaratory Judgment of Unenforceability of Trademark or Trade Dress)

        22.    Plaintiff incorporates by reference and realleges paragraphs 1 through 21 above as

though fully set forth herein.

        23.    This is a declaratory judgment action under the trademark laws of the United States, 15

U.S.C. § 1051 et seq., 15 U.S.C. § 1125(a), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        23.    Counterclaim-Defendants have created a present and actual controversy between

Counterclaim-Plaintiff and Counterclaim-Defendants concerning the matter of whether Counterclaim-

Plaintiff’s products infringe one or more of Counterclaim-Defendant’s trademarks. or tradedress

        24.    As an actual justiciable controversy exists by way of the credible threat of the instant

litigation and demands to cease and desist the sale of Counterclaim-Plaintiff’s products, Plaintiff seeks

relief from this Court.

        25.    Plaintiff requests an order declaring that Counterclaim-Defendants’ alleged trademarks,

and or trade dress which was asserted by Counterclaim-Defendants, because of being merely

descriptive, functional, generic, and not having inherent distinctive element, lack the requisite elements

to be protectable on the Principal Register and to be enforceable.

        26.    Plaintiff requests an order declaring that Counterclaim-Defendants’ alleged trade dress

rights, which were asserted by Counterclaim-Defendants, lack the requisite elements to be protectable

on the Principal Register and to be enforceable.
      Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 37 of 39 PageID #:3170




                                            COUNT III

                                   (Federal Unfair Competition)

         27.     Plaintiff incorporates by reference and realleges paragraph 1 through 26 above as though

fully set forth herein.

         28.     Counterclaim-Defendants’ objectively and subjectively baseless assertions of trademark

infringement, and trade dress infringement, against Counterclaim-Plaintiff, made in complaints,

constitute bad faith commercial statements made in an attempt to divert customers from Plaintiff and to

otherwise injure Plaintiff’s ability to compete, and have unlawfully diverted trade, goodwill, and

revenue from Plaintiff.

         29.     Counterclaim-Defendants have been and are being unjustly enriched with other benefits

proximately caused by and/or resulting from their unlawful acts as alleged herein, in violation of 15

U.S.C. § 1125.

         30.     The actions of Counteclaim-Defendants alleged in this complaint have caused and will

continue to cause substantial and irreparable harm, damage and injury to Plaintiff for which Plaintiff

has no fully adequate remedy at law, and will continue unless and until enjoined and restrained by this

Court.

                           PRAYER FOR RELIEF AS TO COUNTERCLAIMS

         WHEREFORE, Counterclaim-Plaintiff asks this Court to enter judgment in their favor against

Counterclaim-Defendants and grant the following relief, as to all claims for relief:

         1.      An order declaring that the manufacture, use, sale and/or offer of sale of products

manufacturedor sold by Counterclaim-Plaintiff do not infringe any valid, distinctive and enforceable

trademark rights allegedly owned by Counterclaim-Defendants.
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 38 of 39 PageID #:3171




       2.     An order declaring that the trademark rights allegedly owned by Counterclaim-

Defendants are unenforceable.

       3.     An order declaring that the manufacture, use, sale and/or offer of sale of products

manufactured by Counterclaim-Plaintiff do not infringe any valid, distinctive and enforceable trade

dress rights allegedly owned by Counterclaim-Defendants.

       4.     An order declaring that the trade dress rights allegedly owned by Counterclaim-

Defendants are unenforceable.

       5.     That the court award Counterclaim-Plaintiff its damages and Counterclaim-Defendants’

profits resulting from Counterclaim-Defendants’ unfair competition.

       6.     An award to Counterclaim-Plaintiff of actual damages adequate to compensate

Counterclaim-Plaintiff for Counterclaim-Defendants' wrongful actions which have caused

Counterclaim-Plaintiff damages, including Counterclaim-Defendants’ false claims made to stop

Counterclaim-Plaintiff’s products from sale;

       7.     That the court award Counterclaim-Plaintiff its reasonable attorneys’ fees, costs, and

expenses pursuant to 17 U.S.C § 512(f), or where available or allowed by law;

       8.     That the court award punitive damages in an amount to be determined at trial, where

available;

       9.     Any further relief that this Court deems just and proper.

Dated: January 21, 2021                             XG Power
                                                    By: s/ Mark E. Wiemelt
                                                          Mark E. Wiemelt
Mark E. Wiemelt (06208213)
LAW OFFICES OF MARK E. WIEMELT, P.C.
31 E. Odgen Ave., #123
LaGrange, Illinois 60525
Ph: (312) 498-3377
E-mail: mark@wiemeltlaw.com
     Case: 1:20-cv-06808 Document #: 38 Filed: 01/21/21 Page 39 of 39 PageID #:3172




                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on January 20, 2021, he caused a true and complete
copy of the foregoing DEFENDANT XG POWER’S ANSWER TO PLAINTIFFS’ COMPLAINT to be
served via the Court's CM/ECF system upon the following parties:

       Keith A Vogt, Esq
       Keith Vogt, Ltd.
       111 W. Jackson Blvd. Suite 1700
       Chicago Illinois 60604
       Telephone: 312-675-6079



                                                                   /s/ Mark E. Wiemelt
